Citation Nr: 1235910	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-26 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  For the period prior to November 18, 2008, entitlement to a compensable evaluation for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.

2.  For the period beginning on November 18, 2008, entitlement to an evaluation in excess of 20 percent disabling for DDD and DJD of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1981, and from December 1986 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Phoenix, Arizona that granted service connection for DDD and DJD of the lumbar spine and assigned a noncompensable evaluation, effective December 13, 2005.

Subsequently, a May 2012 rating decision granted a higher, 10 percent evaluation for the Veteran's DDD and DJD of the lumbar spine, effective November 18, 2008.  As this did not constitute a full grant of the benefit sought on appeal, these matters remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2012, a videoconference Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's DDD and DJD of the lumbar spine is currently assigned a noncompensable evaluation for the period prior to November 18, 2008 under Diagnostic Code 5243, and a 20 percent rating thereafter under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a (2011).  The Veteran seeks higher ratings.

The Veteran was most recently provided with a VA examination relating to his claim in February 2012.  At the Board hearing, however, the Veteran testified that his lumbar spine symptoms are worse later in the day as opposed to the morningtime, when his condition is at its best per se, and that this examination did not accurately reflect the true severity of his disability.  He requested that he be provided with a new VA examination later in the day to more accurately reflect the severity of his symptomatology.  See Transcript at 2, 7.  Based thereon, the Board finds that a remand is necessary to provide the Veteran with a new VA examination relating to his claim.

The Board also notes that, at the Board hearing, the Veteran testified that he was receiving chiropractic treatment from Mr. G., which records have not been associated with the claims file.  Based thereon, the Board finds that a remand is also necessary so that any outstanding private chiropractic records may be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding private treatment records, including any chiropractic records from a Mr. G. (referenced at the Board hearing).  To that end, provide the Veteran with Forms 21-4142 authorizations.  To the extent that any such records are found to be unavailable, this should be specifically noted in the claims file.

2.  After the above development has been completed, afford the Veteran a new VA examination in order to determine the current severity of his DDD and DJD of the lumbar spine.  To the extent possible, ensure that this examination is conducted in the late afternoon.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  

The examiner should note the Veteran's ranges of motion for his lumbar spine.  The examiner should also comment as to whether the lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether pain significantly limits functional ability during flare-ups or with repetitive use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  Finally, the examiner should specifically address whether the Veteran's lumbar strain is manifested by ankylosis, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any neurological abnormalities (including, but not limited to, bowel or bladder impairment) as a result of his lumbar spine condition.  The examiner should also address the affect of the Veteran's lumbar spine condition on the Veteran's activities of daily living and occupational functioning.  A complete rationale for any opinions expressed should be provided.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


